FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                    February 15, 2017
                                   TENTH CIRCUIT
                                                                   Elisabeth A. Shumaker
                                                                       Clerk of Court

 LAMARR RAYMONDO DENNIS,

          Plaintiff - Appellant,
                                                         No. 16-5162
 v.                                         (D.C. No. 4:16-CV-00507-TCK-TLW)
                                                         (N.D. Okla.)
 MARY FALLIN, Oklahoma Governor,

          Defendant - Appellee.


                              ORDER AND JUDGMENT *


Before KELLY and MATHESON, Circuit Judges. **


      Plaintiff-Appellant Lamarr Raymondo Dennis, a state inmate appearing pro


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
        The Honorable Neil Gorsuch sat previously but did not participate in this
order and judgment. The practice of this court permits the remaining two panel
judges if in agreement to act as a quorum in resolving the appeal. See 28 U.S.C.
§46(d); see also United States v. Wiles, 106 F.3d 1516, 1516 n.* (10th Cir. 1997)
(noting this court allows remaining panel judges to act as a quorum to resolve an
appeal); Murray v. Nat’l Broad. Co., 35 F.3d 45, 48 (2d Cir. 1994), cert. denied,
513 U.S. 1082 (1995) (remaining two judges of original three judge panel may
decide petition for rehearing without third judge). After examining the briefs and
the appellate record, this panel has determined unanimously that oral argument
would not be of material assistance in the determination of this appeal. See Fed.
R. App. P. 34(a); 10th Cir. R. 34.1(G). The case is therefore ordered submitted
without oral argument.
se, filed a complaint seeking declaratory relief pursuant to 28 U.S.C. § 2201. Mr.

Dennis asked the district court to declare that (1) Oklahoma’s sentence

enhancement statute, Okla. Stat. tit. 21, § 51.1, is unconstitutional, (2)

Oklahoma’s lack of objective sentencing guidelines violates due process, and (3)

“Oklahoma’s repealed Truth in Sentencing Act should be advisory and can serve

as adequate guidelines toward reasonable punishment under constitutional

analysis.” 1 Rawle 4–5.

       The district court dismissed the complaint without prejudice for failure to

state a claim upon which relief could be granted. Id. at 13–17. The court

determined that 28 U.S.C. § 2201 does not provide an independent basis for

federal jurisdiction and that Mr. Dennis’s complaint appeared to be an improper

attempt to challenge the validity of his state-court sentence. Id. at 14–15. The

court further concluded that Mr. Dennis’s complaint could not be treated as a

petition for writ of habeas corpus because the statute of limitations had expired.

Id. at 16.

       On appeal, Mr. Dennis argues that the district court erred because the

sentence enhancement statute is arbitrary, capricious, and violates substantive due

process. Aplt. Br. at 3. He further asserts that “[e]xcessively broad sentencing

ranges without objective guidelines violate due process . . . [because] they

promote arbitrariness and inequity.” Id. at 4.

       We review the district court’s decision to dismiss the complaint de novo.

                                         -2-
Casanova v. Ulibarri, 595 F.3d 1120, 1124 (10th Cir. 2010). We agree with the

district court that 28 U.S.C. § 2201 is not an independent grant of jurisdiction,

Devon Energy Prod. Co. v. Mosaic Potash Carlsbad, Inc., 693 F.3d 1195, 1202

(10th Cir. 2012), and that an action for declaratory judgment cannot be used to

shorten a sentence or otherwise attack a state criminal judgment, Morton v.

Avery, 393 F.2d 138, 138–39 (6th Cir. 1968). “[H]abeas corpus is the exclusive

remedy for a state prisoner who challenges the fact or duration of his

confinement . . . .” Heck v. Humphrey, 512 U.S. 477, 481 (1994). Because the

statute of limitations applicable to any federal habeas corpus claim has expired,

see 28 U.S.C. § 2244(d)(1)(A), we will not treat his complaint as a petition for a

writ of habeas corpus. In light of the foregoing, we conclude that the district

court properly dismissed Mr. Dennis’s complaint for failure to state a claim upon

which relief can be granted.

      Accordingly, we DISMISS the appeal. We find the appeal frivolous and a

“strike” for purposes of 28 U.S.C. § 1915(g).


                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                         -3-